Fourth Court of Appeals
                                    San Antonio, Texas
                                        February 11, 2020

                                       No. 04-19-00795-CV

                                      David RODRIGUEZ,
                                            Appellant

                                                 v.

 H-E-B, Jointly and Severally William Tate, Jointly and Severally and as employee of H-E-B
L.P., Stephen Martinez Jointly and Severally and as employee of H-E-B L.P., Meredith Reid as
employee of H-E-B L.P, Jointly and Severally, Debra Ann Godoy as employee of H-E-B L.P. et
                                              al.,
                                          Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI16263
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER
        On February 6, 2020, appellant filed a letter notifying this court that he is unable to pay
for the reporter’s record and will submit his brief without the reporter’s record. On February 11,
2020, appellant filed his brief in this appeal.

        Rule 37.3(c) provides that when an appellant fails to pay for the reporter’s record, we will
consider only those issues or points raised in the appellant’s brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c). If appellant wishes to proceed with the
reporter’s record and amend his brief accordingly, we ORDER appellant to provide written
proof to this court that he has paid the reporter’s fee by February 18, 2020. If appellant does
not provide written proof that he has paid the reporter’s fee in accordance with this order, then
his brief will be deemed timely filed as of February 11, 2020.




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court